DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: OPTICAL SCANNING APPARATUS AND LIDAR WITH AN EXTINCTION COMPONENT.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 9-16, 19 & 20 of U.S. Patent No. 11,085,997. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Application 17/371,050 teaches an optical scanning apparatus, comprising: a reflector; a reflector substrate; and an extinction component, wherein the reflector is mounted on the reflector substrate, wherein the extinction component is arranged on the front of the reflector substrate, wherein the reflector is configured to reflect an incident light signal, wherein the extinction component is a diaphragm, wherein the diaphragm is arranged on the front of the reflector, and wherein a light pass aperture of the diaphragm is aligned with the reflector and claims 1 & 2 of U.S. Patent No. 11,085,997 teaches an optical scanning apparatus, comprising: a reflector; a reflector substrate; and an extinction component, wherein the reflector is mounted on the reflector substrate, wherein the extinction component is arranged on the front of the reflector substrate, wherein the reflector is configured to reflect an incident light signal, and wherein the extinction component is configured to reduce scattered light produced by the incident light signal on the reflector substrate.
Claim 2 of Application 17/371,050 and claim 3 of U.S. Patent No. 11,085,997 teaches wherein the area of the light pass aperture of the diaphragm is greater than or equal to the area of the reflector.
Claim 3 of Application 17/371,050 and claim 4 of U.S. Patent No. 11,085,997 teaches wherein the diaphragm is provided on the front of the reflector in accordance with a preset height, and wherein the preset height is determined according to a maximum incident angle of the incident light signal and the radius difference between the diaphragm and the reflector.
Claim 4 of Application 17/371,050 and claim 5 of U.S. Patent No. 11,085,997 teaches wherein a surface scattering coefficient of the diaphragm is smaller than a scattering coefficient of the front surface of the reflector substrate.
Claim 5 of Application 17/371,050 and claim 6 of U.S. Patent No. 11,085,997 teaches wherein the diaphragm is attached with a light absorbing film or a light reflecting film.
Claim 6 of Application 17/371,050 and claim 7 of U.S. Patent No. 11,085,997 teaches wherein the thickness of the diaphragm is less than a preset thickness threshold, which is determined by the incident light signal that do not block the reflection of the reflector.
Claim 9 of Application 17/371,050 teaches an optical scanning apparatus, comprising: a reflector; a reflector substrate; and an extinction component, wherein the reflector is mounted on the reflector substrate, wherein the extinction component is arranged on the front of the reflector substrate, wherein the reflector is configured to reflect an incident light signal, and wherein the front surface of the reflector substrate is attached with an extinction layer, which is configured to reduce the scattering of the incident light signal by the reflector substrate and claim 20 of U.S. Patent No. 11,085,997 teaches an optical scanning apparatus, comprising: a reflector substrate having front side and a back side; and a reflector mounted on the front side of the reflector substrate, wherein the reflector is configured to reflect an incident light signal; an extinction layer disposed on a front side of the reflector substrate, wherein the extinction layer is configured to reduce scattered light produced by the incident light signal on the reflector substrate.
Claim 10 of Application 17/371,050 and claim 9 of U.S. Patent No. 11,085,997 teaches wherein the extinction layer is a light reflecting layer or a light absorbing layer.
Claim 11 of Application 17/371,050 teaches a lidar, comprising: a transceiver; a turn back mirror; and an optical scanning apparatus comprising a reflector, a reflector substrate, and an extinction component, wherein the turn back mirror is configured to reflect light between the transceiver and the optical scanning apparatus, wherein the reflector is mounted on the reflector substrate, wherein the extinction component is arranged on the front of the reflector substrate, wherein the reflector is configured to reflect an incident light signal, and wherein the extinction component is a diaphragm, wherein the diaphragm is arranged on the front of the reflector, and wherein a light pass aperture of the diaphragm is aligned with the reflector and claims 10 & 11 of U.S. Patent No. 11,085,997 teaches a lidar, comprising: a transceiver; a turn back mirror; and an optical scanning apparatus comprising a reflector, a reflector substrate, and an extinction component, wherein the turn back mirror is configured to reflect light between the transceiver and the optical scanning apparatus, wherein the reflector is mounted on the reflector substrate, wherein the extinction component is arranged on the front of the reflector substrate, wherein the reflector is configured to reflect an incident light signal, and wherein the extinction component is configured to reduce scattered light produced by the incident light signal on the reflector substrate.
Claim 12 of Application 17/371,050 and claim 12 of U.S. Patent No. 11,085,997 teaches wherein the area of the light pass aperture of the diaphragm is greater than or equal to the area of the reflector.
Claim 13 of Application 17/371,050 and claim 13 of U.S. Patent No. 11,085,997 teaches wherein the diaphragm is provided on the front of the reflector in accordance with a preset height, and wherein the preset height is determined according to a maximum incident angle of the incident light signal and the radius difference between the diaphragm and the reflector.
Claim 14 of Application 17/371,050 and claim 14 of U.S. Patent No. 11,085,997 teaches wherein a surface scattering coefficient of the diaphragm is smaller than a scattering coefficient of the front surface of the reflector substrate.
Claim 15 of Application 17/371,050 and claim 15 of U.S. Patent No. 11,085,997 teaches wherein the diaphragm is attached with a light absorbing film or a light reflecting film.
Claim 16 of Application 17/371,050 and claim 16 of U.S. Patent No. 11,085,997 teaches wherein the thickness of the diaphragm is less than a preset thickness threshold, which is determined by the incident light signal that do not block the reflection of the reflector.
Claim 17 of Application 17/371,050 and claim 19 of U.S. Patent No. 11,085,997 teaches a controller configured to drive and control the transceiver and the optical scanning apparatus.
Claim 20 of Application 17/371,050 teaches a lidar, comprising: a transceiver; a turn back mirror; and an optical scanning apparatus comprising a reflector, a reflector substrate, and an extinction component, wherein the turn back mirror is configured to reflect light between the transceiver and the optical scanning apparatus, wherein the reflector is mounted on the reflector substrate, wherein the extinction component is arranged on the front of the reflector substrate, wherein the reflector is configured to reflect an incident light signal, and wherein the front surface of the reflector substrate is attached with an extinction layer, which is configured to reduce the scattering of the incident light signal by the reflector substrate and claims 10 & 11 of U.S. Patent No. 11,085,997 teaches a lidar, comprising: a transceiver; a turn back mirror; and an optical scanning apparatus comprising a reflector, a reflector substrate, and an extinction component, wherein the turn back mirror is configured to reflect light between the transceiver and the optical scanning apparatus, wherein the reflector is mounted on the reflector substrate, wherein the extinction component is arranged on the front of the reflector substrate, wherein the reflector is configured to reflect an incident light signal, and wherein the extinction component is configured to reduce scattered light produced by the incident light signal on the reflector substrate.

Allowable Subject Matter
There is no prior art rejection for claims 1-20; however, the Examiner cannot comment on their allowability until the nonstatutory double patenting is satisfactorily address. 
The following is an examiner’s statement of reasons for allowance:  In the Examiner’s opinion in regards to claim 1, Hayata et al (US 20200132438 A1) teaches an optical system comprising a reflector (71, i.e. imaging surface), a reflector substrate (70, i.e. imaging element) and an extinction component (22, i.e. diaphragm) wherein the reflector (71) is mounted on the reflector substrate (70) wherein the extinction component (22) is arranged on the front of the reflector substrate (70) (Paragraphs 0034-0036; Figure 1). However, Hayata et al does not teach an optical
apparatus having the structural limitations of the reflector being configured to reflect an
incident light signal and wherein extinction component is a diaphragm, wherein the diaphragm is arranged on the front of the reflector, and wherein a light pass aperture of the diaphragm is aligned with the reflector in combination with the remaining limitations of independent claim 1 upon overcoming the ground of nonstatutory double patenting. The remaining claims are allowed due to their dependency.

In the Examiner’s opinion in regards to claim 9, Hayata et al (US 20200132438 A1) teaches an optical system comprising a reflector (71, i.e. imaging surface), a reflector substrate (70, i.e. imaging element) and an extinction component (22, i.e. diaphragm) wherein the reflector (71) is mounted on the reflector substrate (70) wherein the extinction component (22) is arranged on the front of the reflector substrate (70) (Paragraphs 0034-0036; Figure 1). However, Hayata et al does not teach an optical
apparatus having the structural limitations of the reflector being configured to reflect an
incident light signal and wherein the front surface of the reflector substrate is attached with an extinction layer, which is configured to reduce the scattering of the incident light signal by the reflector substrate in combination with the remaining limitations of independent claim 9 upon overcoming the ground of nonstatutory double patenting. The remaining claims are allowed due to their dependency.

In the Examiner’s opinion in regards to claim 11, Shepard et al (US
20200142034 A1) teaches a LIDAR system (100) comprising an array (110) of light
detectors (112), an aperture (122) defined within an opaque material (120), a lens (130),
and a filter (160). The system (100) may measure light (102) received from an object (140) within a scene. The light (102) may also come, at least partially, from background
sources (Paragraph 0031; Figure 1). However, Shepard et al does not teach a lidar having the structural arrangement of the reflector being mounted on the
reflector substrate further comprising the structural limitations of the reflector being
configured to reflect an incident light signal and wherein the extinction component is a diaphragm and the diaphragm is arranged on the front of the reflector and a light pass aperture of the diaphragm is aligned with the reflector in combination with the remaining limitations of independent claim 11 upon overcoming the ground of nonstatutory double patenting. The remaining claims are allowed due to their dependency.

In the Examiner’s opinion in regards to claim 20, Shepard et al (US
20200142034 A1) teaches a LIDAR system (100) comprising an array (110) of light
detectors (112), an aperture (122) defined within an opaque material (120), a lens (130),
and a filter (160). The system (100) may measure light (102) received from an object (140) within a scene. The light (102) may also come, at least partially, from background
sources (Paragraph 0031; Figure 1). However, Shepard et al does not teach an optical
apparatus having the structural arrangement of the reflector being mounted on the
reflector substrate further comprising the structural limitations of the reflector being
configured to reflect an incident light signal and wherein the extinction component is arranged on the front of the reflector substrate wherein the reflector is configured to reflect an incident light signal and the front surface of the reflector substrate is attached with an extinction layer which is configured to reduce the scattering of the incident light signal by the reflector substrate in combination with the remaining limitations of independent claim 20 upon overcoming the ground of nonstatutory double patenting. The remaining claims are allowed due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohno et al (US 10732102 B2) - According to one embodiment, an optical test apparatus includes a first aperture, a second aperture, an image sensor, and a first lens. The first aperture includes a first aperture plane provided with a first wavelength selecting region. The second aperture includes a second aperture plane provided with a second wavelength selecting region different from the first wavelength selecting region. The image sensor is configured to image a light beam passing through the first aperture plane and the second aperture plane and reaching an imaging plane. The first lens is configured to make a light beam passing through the first aperture plane and the second aperture plane be incident on the imaging plane.
Shepard et al (US 20200142034 A1) – A system includes a lens disposed relative to a scene and configured to focus light from the scene. The system also includes an opaque material. The opaque material defines a plurality of apertures including a primary aperture and one or more secondary apertures. The system also includes one or more light detectors arranged to intercept light focused by the lens and transmitted through at least one of the plurality of apertures.
Schildknecht et al (US 20190339356 A1) - The invention relates to a detector, a detector system and a method for determining a position of at least one object. The invention further relates to a human-machine interface for exchanging at least one item of information between a user and a machine, an entertainment device, a tracking system, a camera, a scanning system, a readout device for optical storage media and various uses of the detector device.
Yu (US 10351616 B2) - The present invention relates to methods, arrangements and systems which obtain information associated with an anatomical sample using optical microscopy, and more particularly to such methods, systems and arrangements that obtain the information based on light scattering in an anatomical structure via acoustic phonons optically generated in the anatomical structure.
Bogatscher et al (US 20190178990 A1) - The present invention relates to an optical set-up for a LiDAR system, a LiDAR system as well as an operating device. The present invention relates in particular to an optical set-up for a LiDAR system for the optical detection of a field of view, in particular for an operating device, a vehicle or the like. The present invention furthermore relates to a LiDAR system for the optical detection of a field of view as such and in particular for an operating device, a vehicle or the like. The present invention furthermore provides a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2856      

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856